Exhibit 10.2

Emulex Corporation

Form of Lock-Up Agreement

November     , 2013

Goldman, Sachs & Co.

85 Broad Street

New York, NY 10004

Re: Emulex Corporation - Lock-Up Agreement

Ladies and Gentlemen:

The undersigned understands that you, as the initial purchaser, propose to enter
into a Purchase Agreement with Emulex Corporation, a Delaware corporation (the
“Company”), providing for a private offering of convertible senior notes (the
“Notes”), convertible into common stock, par value $0.10 per share, of the
Company (the “Shares”), which will be offered pursuant to Rule 144A under the
Securities Act of 1933, as amended (the “Offering”), by means of an offering
circular (the “Offering Circular”).

In consideration of the agreement by Goldman, Sachs & Co. to offer and sell the
Notes, and of other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the undersigned agrees that, during the period
beginning from the date hereof and continuing to and including the date
[90][45]1 days after the date of such final Offering Circular (the “Lock-Up
Period”), the undersigned will not offer, sell, contract to sell, pledge, grant
any option to purchase, make any short sale or otherwise dispose of any Shares,
or any options or warrants to purchase any Shares, or any securities convertible
into, exchangeable for or that represent the right to receive Shares, whether
now owned or hereinafter acquired, owned directly by the undersigned (including
holding as a custodian) or with respect to which the undersigned has beneficial
ownership within the rules and regulations of the Securities and Exchange
Commission (collectively the “Undersigned’s Shares”).

The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if such Shares would be disposed of by someone
other than the undersigned. Such prohibited hedging or other transactions would
include without limitation any short sale or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Undersigned’s Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from such Shares.

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein,
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any

 

1 

In the case of Michael J. Rockenbach, the Company’s Executive Vice President and
Chief Financial Officer, only.



--------------------------------------------------------------------------------

such transfer shall not involve a disposition for value, (iii) with the prior
written consent of Goldman, Sachs & Co., (iv) in the event the undersigned’s
employment with, or membership on the Board of Directors of, the Company
terminates for any reason; provided, however, that in no case may the
undersigned engage in any short sale or otherwise derivatively dispose of any of
the Undersigned’s Shares, (v) to the Company or any broker in order to pay the
exercise price (excluding any withholding or other required taxes) for any stock
option or other award issued pursuant to the Company’s stock plans existing on
the date hereof that would otherwise expire during the Lock-Up Period or for
restricted stock units or awards that vest during the Lock-Up Period; (vi) in
connection with any contract, instruction or plan that satisfies all of the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (a “10b5-1 Plan”) of such persons existing
on the date hereof; (vii) to pay for tax obligations arising in connection with
any stock option issued pursuant to the Company’s stock plans existing on the
date hereof that would otherwise expire during the Lock-Up Period or in
connection with the vesting of restricted stock units or awards issued pursuant
to the Company’s stock plans; and (viii) pursuant to a 10b5-1 Plan established
after the date hereof; provided, however, that no sales of the Undersigned’s
Shares shall be made pursuant to any such 10b5-1 Plan prior to the expiration of
the Lock-Up Period unless permitted pursuant to the terms of any of (i) through
(vii) above; provided further, that the Company is not required to report the
establishment of such 10b5-1 Plan in any public report or filing with the
Securities and Exchange Commission under the Exchange Act during the Lock-Up
Period and does not otherwise voluntarily effect any such public filing or
report regarding such 10b5-1 Plan unless permitted pursuant to the terms of any
of (i) through (vii) above.

For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
In addition, notwithstanding the foregoing, if the undersigned is a corporation,
the corporation may transfer the capital stock of the Company to any
wholly-owned subsidiary of such corporation; provided, however, that in any such
case, it shall be a condition to the transfer that the transferee execute an
agreement stating that the transferee is receiving and holding such capital
stock subject to the provisions of this Agreement and there shall be no further
transfer of such capital stock except in accordance with this Agreement, and
provided further that any such transfer shall not involve a disposition for
value. The undersigned now has, and, except as contemplated by clauses
(i) through (vii) above, for the duration of the Lock-Up Period will have, good
and marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever. The undersigned also agrees and consents to
the entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of the Undersigned’s Shares except in compliance
with the foregoing restrictions.

The undersigned understands that the Company and Goldman, Sachs & Co. are
relying upon this Lock-Up Agreement in proceeding toward consummation of the
offering. The undersigned further understands that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

 

Exact Name of Shareholder

 

Authorized Signature

 

Title

[Signature Page to Lock-up Agreement]